      Case 1:20-cv-00075-JRH-BKE Document 21 Filed 08/28/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION


CKJ INVESTMENTS, LLC,                    *
Individually and Derivatively            *
on Behalf of Nominal                     *
Defendants, CAPE AUGUSTA, LLC,           *
                                         *
et al.
                                         *



       Plaintiffs,

             V.                          *            CV 120-075
                                         *


                                         *
WAYNE MILLAR; M-
                                         *
COMMUNICATIONS, LLC; MILLAR;
                                         *
ERIC ESHELMAN; and JAMES
                                         *
AINSLIE, et al.,

       Defendants.




                                     ORDER




       Before the Court is the Parties' joint motion to dismiss with

prejudice.        (Doc. 20.)       The Court interprets the motion as a

dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1).

All   parties     signed    the    dismissal,   and   Plaintiff      noticed   the

dismissal before        Defendants served either an answer or a motion

for summary judgment.             Upon due consideration, the Court finds

dismissal appropriate pursuant to either subsection of Federal

Rule of Civil Procedure 41(a)(1)(A).

       IT IS THEREFORE ORDERED that this matter is DISMISSED WITH


PREJUDICE.        The   Clerk   is DIRECTED   to   TERMINATE   all   motions   and
    Case 1:20-cv-00075-JRH-BKE Document 21 Filed 08/28/20 Page 2 of 2



deadlines, if any, and CLOSE this case.        Each party shall bear its

own costs, fees, and expenses except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this               day of August,

2020.




                                  J. RAN^Ay HALL, iCHIEF JUDGE
                                  UNITED ^ATES DISTRICT COURT
                                         IN   DISTRICT   OF GEORGIA
